DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 7th, 2021 have been fully considered but they are not fully persuasive. 
Regarding the applicant’s arguments regarding the rejection under 35 U.S.C. 112, the claim cancellation and amendments resolve the indefiniteness issues; therefore, the previous rejection is withdrawn.
Regarding the applicant’s arguments regarding the rejection under 35 U.S.C. 102 and 103, the arguments are not fully persuasive.  With regards to the argument around the derivation of a monotonic function, the broadness of the claim language regarding deriving and how the derivation is only based on the first and second scattering coefficients allows the rejection to be maintained.  Determining the monotonic function for the third scattering coefficient in Asano was based on proportionality that was the same with all the scattering coefficients.  Thus, the function for the third coefficient is based and derived from the properties of the first and second coefficient.  The broadness of “derive”, as well as “based on” allows for the interpretation to be maintained. 
With regards to the absorption coefficient of Asano being used differently than in the claim language, the broadness of the claim language allows the rejection to be maintained.  The use of additional absorption coefficients does not prevent a specific absorption coefficient from still being used in the calculations.  The claim language says nothing on only using the obtained absorption coefficient, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asano (US 5974338 A) in view of Gulati (US 20160242682 A1), Tunnell (WO 2016022595 A1), and Bechtel (US 20120203114 A1).
Regarding claim 1, Asano teaches an apparatus for estimating a concentration of an analyte (Col. 1, Lines 29-30:  “an apparatus for measuring transcutaneously a hemoglobin concentration and a hematocrit”), the apparatus comprising: a processor (Paragraph 0012:  “an analyzing unit may be a commercially available personal computer”) configured to: 
drive an optical sensor (Col.6, Line 27:  “a light source unit 11”) that is configured to emit at least two light beams (Col. 6, Line 38:  LED 11a and LED 11b), including light of a first wavelength and light of a second wavelength (Col. 6, Lines 39-41:  “each of the wavelengths (the first wavelength and the second wavelength) of LED 11a and LED 11b”), toward an object and receive light reflected by the object (Col. 4, Lines 9-14:  “When the light source unit irradiates a portion of the living body, the image capturing unit can capture an image of the portion of the living body by receiving transmitted light or reflected light thereof”); 
(Col. 10, Lines 13-32:  “at a first wavelength … the scattering coefficient thereof is designated by notation S1”) and a second scattering coefficient of the object at the second wavelength (Col. 10, Lines 13-32:  “at a second wavelength … the scattering coefficient thereof is designated by notation S2”); 
derive a monotonic function, representing the monotonicity properties of the first scattering coefficient and the second scattering coefficient, based on the first scattering coefficient and the second scattering coefficient, and obtain the third scattering coefficient by using the derived monotonic function (Col. 10, Lines 34-37:  “Meanwhile, the scattering coefficient S3 seems to be proportional to the hematocrit HCT of blood in the same manner as the scattering coefficients S1, S2, so that the following equation holds” and Equation 10 which culminates with the same use of the monotonic function form derived from the first and second scattering coefficient calculations)
drive an optical sensor (Col.6, Line 27:  “a light source unit 11”) configured to emit at least one light beam, including light of the third wavelength (Col. 6, Lines 39-41:  “The wavelength (the third wavelength) of LED 11c”), toward the object and receive light reflected by the object (Col. 4, Lines 9-14:  “When the light source unit irradiates a portion of the living body, the image capturing unit can capture an image of the portion of the living body by receiving transmitted light or reflected light thereof”); measure reflectance of the object at the third wavelength (Col. 4, Lines 9-14:  “When the light source unit irradiates a portion of the living body, the image capturing unit can capture an image of the portion of the living body by receiving transmitted light or reflected light thereof”); and 
estimate the concentration of the analyte (oxyhemoglobin) based on the obtained absorption coefficient of the object (Col. 10, Lines 13-60: equations clarify, but amount of oxyhemoglobin is calculated using the scattering coefficient and measure reflectance (as well as the absorbance coefficient), which is further used to calculate the oxygenation ratio).

Gulati teaches an apparatus with multiple optical sensors (Fig. 31C:  Has multiple LED arrays to qualify for multiple optical sensors) for emitting the specific wavelengths of light (Paragraph 0176:  Multiple wavelengths).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical sensor of Asano to include the multiple optical sensors of Gulati, because this is alternative construction to help fit the apparatus better to specific embodiments (Paragraph 0516 of Gulati).
Asano and Gulati fail to teach an apparatus wherein the processor is configured to: obtain an albedo of the object at the third wavelength based on the reflectance; and obtain the absorption coefficient based on the obtained albedo and the third scattering coefficient of the object.
Tunnell teaches an apparatus to obtain the absorption coefficient based on the obtained albedo and the third scattering coefficient of the object (Paragraph 0054:  “use a look-up table (LUT) inverse model approach that is appropriate for our conditions (short source-detector separation and low albedo) and accurately measures tissue optical properties such as the reduced scattering coefficient, μ’S, and absorption coefficient, μa”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorption coefficient calculation of Asano and Gulati to incorporate the method using the albedo taught by Tunnell, because it more accurately calculates the value of the absorption coefficient under different conditions (Paragraph 0054 of Tunnell).
Tunnel however fails to explicitly teach of obtaining the albedo at a wavelength based on reflectance.
Bechtel teaches of obtaining the albedo at a wavelength based on reflectance (Paragraph 0065:  using Raman spectroscopy to find the signal).  It would have been obvious to one of ordinary skill in the (Paragraph 0066 of Bechtel).  It also allows for more accurate calculations of the absorption coefficient under different conditions to take place (Paragraph 0054 of Tunnell).

Regarding claims 2 and 11, Asano fails to explicitly teach an apparatus/method wherein the first wavelength is in a visible ray (VIS) region, and the second wavelength is in a short near infrared ray (SNIR) region.
Gulati teaches an apparatus/method wherein the first wavelength is in a visible ray (VIS) region (Paragraph 0126:  “the source system 110 generates photons in any of the visible, infrared, near-infrared, mid-infrared, and/or far-infrared spectral regions”), and the second wavelength is in a short near infrared ray (SNIR) region (Paragraph 0126:  “the source system 110 generates photons in any of the visible, infrared, near-infrared, mid-infrared, and/or far-infrared spectral regions” and Paragraph 0176:  wavelength 800nm-1300nm would be classified as SNIR).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wavelength of Asano to include wavelengths of Gulati, because the wavelength variety allows for a better variety of scattering coefficients (Paragraph 0176 of Gulati).

Regarding claims 3 and 12, Asano fails to teach an apparatus/method wherein the third wavelength is a wavelength in a near-infrared ray (NIR) region, which is longer than a wavelength in a short near infrared ray (SNIR) region.
Gulati teaches an apparatus/method wherein the third wavelength is a wavelength in a near-infrared ray (NIR) region, which is longer than a wavelength in a short near infrared ray (SNIR) region (Paragraph 0176:  wavelength 1300nm-1900nm is NIR).  It would have been obvious to one of ordinary (Paragraph 0176 of Gulati).

Regarding claim 4, Asano fails to explicitly teach an apparatus wherein: the first optical sensor is configured to implement at least one of spatially resolved spectroscopy, time resolved spectroscopy, and frequency modulation spectroscopy, and the processor is configured to measure the first scattering coefficient and the second scattering coefficient by using at least one of spatially resolved spectroscopy, time resolved spectroscopy, and frequency modulation spectroscopy.
Gulati teaches an apparatus wherein: the first optical sensor is configured to implement at least one of spatially resolved spectroscopy (Paragraph 0057: “spectrometers resolve wavelengths of light … the multiple optical pathways are generated and sensed through a combination of one or more of …  spatially resolved light collection optics), time resolved spectroscopy, and frequency modulation spectroscopy, and the processor is configured to measure the first scattering coefficient and the second scattering coefficient by using at least one of spatially resolved spectroscopy (Paragraph 0176:  Scattering is described using the spectrometer and its method), time resolved spectroscopy, and frequency modulation spectroscopy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Asano to include spectrometry method of Gulati, because the specific spectrometry method is better than traditional spectrometry methods for use with tissue (Paragraph 0057 of Gulati).

Regarding claims 9 and 18, Asano fails to teach an apparatus/method wherein the analyte is at least one of glucose, triglyceride, urea, uric acid, lactate, protein, cholesterol, and ethanol.
(Paragraph 0056:  “analyzer capable of distinguishing even a low concentration analyte concentration, such as a glucose concentration”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte of Asano to include glucose taught by Gulati, because it would allow for the detection of potentially dangerous levels of glucose to improve safety (Paragraph 0560 of Gulati).

Regarding claim 13, Asano fails to teach a method wherein the measuring of the first scattering coefficient and the measuring of the second scattering coefficient respectively comprise measuring the first scattering coefficient and the second scattering coefficient by using at least one of spatially resolved spectroscopy, time resolved spectroscopy, and frequency modulation spectroscopy.
Gulati teaches a method wherein the measuring of the first scattering coefficient and the measuring of the second scattering coefficient respectively comprise measuring the first scattering coefficient and the second scattering coefficient by using at least one of spatially resolved spectroscopy (Paragraph 0057: “spectrometers resolve wavelengths of light … the multiple optical pathways are generated and sensed through a combination of one or more of …  spatially resolved light collection optics” and Paragraph 0176:  Scattering is described using the spectrometer and its method), time resolved spectroscopy, and frequency modulation spectroscopy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Asano to include spectrometry method of Gulati, because the specific spectrometry method is better than traditional spectrometry methods for use with tissue (Paragraph 0057 of Gulati).

Regarding claim 19, Asano further teaches an apparatus further comprising the first optical sensor (Col.6, Line 27:  “a light source unit 11”).

Regarding claim 20, Asano fails to teach an apparatus further comprising the second optical sensor.
Gulati teaches an apparatus further comprising the second optical sensor (Fig. 31C:  Has multiple LED arrays to qualify for multiple optical sensors (the second optical sensor is one of the multiple)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical sensor of Asano to include the multiple optical sensors of Gulati, because this is alternative construction to help fit the apparatus better to specific embodiments (Paragraph 0516 of Gulati).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Asano in view of Tunnell (WO 2016022595 A1) and Bechtel (US 20120203114 A1).
	Regarding claim 10, Asano teaches a method of estimating a concentration of an analyte (Col. 1, Lines 29-30:  “an apparatus for measuring transcutaneously a hemoglobin concentration and a hematocrit”), the method comprising: 
measuring a first scattering coefficient of an object at a first wavelength (Col. 10, Lines 13-32:  “at a first wavelength … the scattering coefficient thereof is designated by notation S1”); 
measuring a second scattering coefficient of the object at a second wavelength (Col. 10, Lines 13-32:  “at a second wavelength … the scattering coefficient thereof is designated by notation S2”); 
derive a monotonic function, representing the monotonicity properties of the first scattering coefficient and the second scattering coefficient, based on the first scattering coefficient and the second scattering coefficient, and obtain the third scattering coefficient by using the derived monotonic function (Col. 10, Lines 34-37:  “Meanwhile, the scattering coefficient S3 seems to be proportional to the hematocrit HCT of blood in the same manner as the scattering coefficients S1, S2, so that the following equation holds” and Equation 10 which culminates with the same use of the monotonic function form derived from the first and second scattering coefficient calculations),
measuring reflectance of the object at the third wavelength (Col. 4, Lines 9-14:  “When the light source unit irradiates a portion of the living body, the image capturing unit can capture an image of the portion of the living body by receiving transmitted light or reflected light thereof”); and 
estimating the concentration of the analyte (oxyhemoglobin) by analyzing the obtained absorbance coefficient of the object (Col. 10, Lines 13-60: equations clarify, but amount of oxyhemoglobin is calculated using the scattering coefficient and measure reflectance (as well as the absorbance coefficient), which is further used to calculate the oxygenation ratio).
Asano and Gulati fail to teach an apparatus wherein the processor is configured to: obtain an albedo of the object at the third wavelength based on the reflectance; and obtain the absorption coefficient based on the obtained albedo and the third scattering coefficient of the object.
Tunnell teaches an apparatus to obtain the absorption coefficient based on the obtained albedo and the third scattering coefficient of the object (Paragraph 0054:  “use a look-up table (LUT) inverse model approach that is appropriate for our conditions (short source-detector separation and low albedo) and accurately measures tissue optical properties such as the reduced scattering coefficient, μ’S, and absorption coefficient, μa”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorption coefficient calculation of Asano and Gulati to incorporate the method using the albedo taught by Tunnell, because it more accurately calculates the value of the absorption coefficient under different conditions (Paragraph 0054 of Tunnell).
Tunnel however fails to explicitly teach of obtaining the albedo at a wavelength based on reflectance.
(Paragraph 0065:  using Raman spectroscopy to find the signal).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Asano, Gulati, and Tunnell to incorporate the albedo obtainment taught be Bechtel, because it allows for a correction of a spectrometry signal to occur (Paragraph 0066 of Bechtel).  It also allows for more accurate calculations of the absorption coefficient under different conditions to take place (Paragraph 0054 of Tunnell).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791